On March 4,1996, it was ordered that the defendant is sentenced to serve eighteen (18) years at the Montana State Prison at Deer Lodge, Montana, on each offense of Aggravated Burglary. Each sentence shall run concurrently with one another. Ten (10) years of said eighteen (18) year sentence is hereby suspended subject to the conditions set out in the March 4, 1996 judgment. Additionally, pursuant to Section 46-18-221, M.C.A., two (2) years are added to the sentence to the Montana State Prison for defendant’s use of a weapon during the commission of these burglaries. Said two (2) years cannot be suspended and they are in addition to the eighteen (18) years imposed herein. During the suspended portion of the sentence, the defendant shall be subject to the conditions as set forth in the March 4, 1996 judgment.
On May 23,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by attorney Steven Hudspeth. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 23rd day of May, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank attorney Steven Hudspeth for representing George H. Faulk III in this matter.